          Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 1 of 9




 1                                                                                           SH

 2   WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Damian Dudley,                                  No. CV 19-01237-PHX-DGC (JZB)
10                          Plaintiff,
11    v.                                              ORDER
12
      Chaplain Philip Maclaren, et al.,
13
                            Defendants.
14
15            Plaintiff Damian Dudley, who is currently confined in the Arizona State Prison
16   Complex (ASPC)-Lewis, Barchey Unit in Buckeye, Arizona, brought this civil rights
17   action pursuant to 42 U.S.C. § 1983. (Doc. 5.) Defendant Maclaren moves for summary
18   judgment, and Plaintiff opposes the motion. (Docs. 22, 39.)1
19   I.       Background
20            On screening of Plaintiff’s First Amended Complaint (Doc. 5) pursuant to 28 U.S.C.
21   § 1915A(a), the Court determined that Plaintiff stated a First Amendment free exercise
22   claim and a Religious Land Use and Institutionalized Persons Act (RLUIPA) claim against
23   Chaplain Philip Maclaren based on his alleged failure to add Plaintiff, who is Muslim, to
24   the 2017 Ramadan list. (Doc. 7.) The Court ordered Defendant Maclaren to answer. (Id.)
25
26
27
28            1
             The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
     962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 25.)
       Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 2 of 9




 1          Defendant Maclaren now moves for summary judgment and argues that Plaintiff
 2   failed to exhaust the available administrative remedies and that Plaintiff’s rights under the
 3   First Amendment and RLUIPA were not violated. (Doc. 22.)
 4   II.    Summary Judgment Standard
 5          A court must grant summary judgment “if the movant shows that there is no genuine
 6   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 7   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
 8   movant bears the initial responsibility of presenting the basis for its motion and identifying
 9   those portions of the record, together with affidavits, if any, that it believes demonstrate
10   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
11          If the movant fails to carry its initial burden of production, the nonmovant need not
12   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
13   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
14   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
15   contention is material (a fact that might affect the outcome of the suit under the governing
16   law) and that the dispute is genuine (the evidence is such that a reasonable jury could return
17   a verdict for the nonmovant). Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 250
18   (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th Cir. 1995). The
19   nonmovant need not establish a material issue of fact conclusively in its favor, First Nat’l
20   Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968), but it must “come forward
21   with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.
22   Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal citation omitted); see
23   Fed. R. Civ. P. 56(c)(1).
24          At summary judgment, the judge’s function is not to weigh the evidence and
25   determine the truth, but to determine whether there is a genuine issue for trial. Anderson,
26   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
27   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
28   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).



                                                 -2-
       Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 3 of 9




 1   III.   Exhaustion
 2          A.     Legal Standard
 3          Under the Prison Litigation Reform Act, a prisoner must exhaust “available”
 4   administrative remedies before filing an action in federal court. See 42 U.S.C. § 1997e(a);
 5   Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff, 422 F.3d 926,
 6   934-35 (9th Cir. 2005). The prisoner must complete the administrative review process in
 7   accordance with the applicable rules. See Woodford v. Ngo, 548 U.S. 81, 92 (2006).
 8   Exhaustion is required for all suits about prison life, Porter v. Nussle, 534 U.S. 516, 523
 9   (2002), regardless of the type of relief offered through the administrative process, Booth v.
10   Churner, 532 U.S. 731, 741 (2001).
11          The defendant bears the initial burden to show that there was an available
12   administrative remedy and that the prisoner did not exhaust it. Albino v. Baca, 747 F.3d
13   1162, 1169, 1172 (9th Cir. 2014); see Brown, 422 F.3d at 936-37. Once that showing is
14   made, the burden shifts to the prisoner, who must either demonstrate that he, in fact,
15   exhausted administrative remedies or “come forward with evidence showing that there is
16   something in his particular case that made the existing and generally available
17   administrative remedies effectively unavailable to him.”        Albino, 747 F.3d at 1172.
18   Summary judgment is appropriate if the undisputed evidence shows a failure to exhaust.
19   Id. at 1166, 1168; see Fed. R. Civ. P. 56(a). If a court finds that the prisoner exhausted
20   administrative remedies, that administrative remedies were not available, or that the failure
21   to exhaust administrative remedies should be excused, the case proceeds to the merits.
22   Albino, 747 F.3d at 1171.
23          B.     Relevant Facts
24                 1.     Arizona Department of Corrections (ADC) Grievance Process
25          ADC has adopted Department Order (DO) 802 to address prisoners’ complaints
26   regarding their conditions of confinement. (Doc. 23 (Def.’s Statement of Facts) ¶ 7.)
27   Pursuant to DO 802, prisoners must first attempt to resolve their complaints through
28   informal means, such as discussing the issue with staff or submitting an Inmate Informal



                                                 -3-
      Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 4 of 9




 1   Complaint Resolution Form to their unit Correctional Officer (CO) III. (Id.) If the prisoner
 2   is unable to resolve the issue informally, the prisoner may submit a Formal Grievance to
 3   the unit CO IV Grievance Coordinator, who will log the grievance and forward it to the
 4   Deputy Warden for response. (Id. ¶¶ 10–12.) If the prisoner is not satisfied with the
 5   Deputy Warden’s response, the prisoner may submit an Inmate Grievance Appeal to the
 6   ADC Director. (Id. ¶ 13.) The Director’s decision is final and constitutes completion of
 7   the grievance process. (Id. ¶ 15.) If a prisoner does not receive a timely response from the
 8   designated prison official at any point during the grievance process, the prisoner may
 9   proceed to the next stage of the grievance process the day after the response was due.
10   (Doc. 23-2 at 16 (DO 802 § 1.10).)
11                 2.     Plaintiff’s Grievance Record
12          On May 3, 2017, Plaintiff sent an Inmate Letter to Chaplain Martinez requesting to
13   add his name to the Ramadan participation list. (Doc. 23 ¶ 31.) On May 8, 2017, Defendant
14   Maclaren received the Inmate Letter and responded to it the following day because
15   Chaplain Martinez was on leave. (Id. ¶ 33.) Defendant Maclaren informed Plaintiff that:
16   “I have received your request to participate in Ramadan. According to policy you should
17   have requested this 30 days in advance. If we can accommodate you will be added to the
18   list.” (Id. ¶ 35.) On May 9, 2017, Senior Chaplain Kingsland added Plaintiff’s name to
19   the list of prisoners participating in Ramadan. (Id. ¶ 36.) Plaintiff’s addition to the
20   Ramadan participation list was memorialized in an attachment to a May 12, 2017 e-mail
21   authored by Kingsland. (Doc. 24-1 at 30 (Maclaren Decl., Attach. 5).)
22          Grievance Coordinator Maryellen Ohshita avers that she conducted a review of the
23   Barchey Unit’s grievance logs for any grievances submitted by Plaintiff between May 1
24   and September 1, 2017 regarding his claim against Defendant Maclaren, and her search did
25   not reveal any processed or unprocessed grievances submitted by Plaintiff regarding that
26   claim. (Doc. 23-3 at 3 (Ohshita Decl. ¶¶ 6–7).)
27          Grievance Hearing Officer Rodreco Kepney avers that he conducted a search of
28   ADC’s grievance appeal log for Grievance Appeals submitted by Plaintiff between



                                                -4-
      Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 5 of 9




 1   January 1 and December 31, 2017, and his search only found one Director’s level grievance
 2   filed by Plaintiff concerning an incoming piece of mail. (Doc. 23-2 at 8 (Kepney Decl. ¶¶
 3   32–33).)    Kepney’s search did not reveal any Grievance Appeals filed by Plaintiff
 4   regarding his religious claims against Defendant Maclaren. (Id. at 9 (Kepney Decl. ¶ 34).)
 5          C.     Discussion
 6          Defendant Maclaren has presented evidence that there was an administrative
 7   remedy available to Plaintiff. But Plaintiff was not required to continue the grievance
 8   process once the relief he sought—being added to the 2017 Ramadan list—was granted on
 9   May 9, 2017 and memorialized on May 12, 2017. Harvey v. Jordan, 605 F.3d 681, 687
10   (9th Cir. 2010) (“An inmate has no obligation to appeal from a grant of relief, or a partial
11   grant that satisfied him, in order to exhaust his administrative remedies. Nor is it the
12   prisoner’s responsibility to ensure that prison officials actually provide the relief that they
13   have promised.”); Soto v. Arpaio, No. CV 10-00679-PHX-GMS (JRI), 2010 WL 4116558,
14   at * 4 (D. Ariz. Oct. 18, 2010) (inmate who filed a grievance requesting to see a psychiatrist
15   “was not required to proceed to the next step in the grievance process” once he saw a
16   psychiatrist). Because Plaintiff submitted all documents required for him to be placed on
17   the Ramadan list, Defendant Maclaren’s Motion for Summary Judgment will be denied on
18   the issue of exhaustion and summary judgment will be granted to Plaintiff on this issue.
19   IV.    Religious Claims
20          A.     Legal Standards
21                 1.     First Amendment
22          “Inmates retain the protections afforded by the First Amendment, ‘including its
23   directive that no law shall prohibit the free exercise of religion.’” Shakur v. Schriro, 514
24   F.3d 878, 883-84 (9th Cir. 2008) (quoting O’Lone v. Estate of Shabazz, 482 U.S. 342, 348
25   (1987)). To implicate the Free Exercise Clause, a prisoner must show that the belief at
26   issue is both “sincerely held” and “rooted in religious belief.” Malik v. Brown, 16 F.3d
27   330, 333 (9th Cir. 1994); see Shakur, 514 F.3d 884-85 (noting the Supreme Court’s
28   disapproval of the centrality test and finding that the sincerity test in Malik determines



                                                  -5-
      Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 6 of 9




 1   whether the Free Exercise Clause applies). If the inmate makes this initial showing, he
 2   must also establish that prison officials substantially burdened the practice of his religion
 3   by preventing him from engaging in conduct which he sincerely believes is consistent with
 4   his faith. Shakur, 514 F.3d at 884-85. A regulation that burdens the First Amendment
 5   right to free exercise may be upheld only if it is reasonably related to a legitimate
 6   penological interest. Turner v. Safley, 482 U.S. 78, 89 (1987).
 7                 2.     RLUIPA
 8          Under RLUIPA, a government may not impose a substantial burden on the religious
 9   exercise of a confined person unless the government establishes that the burden furthers a
10   “compelling governmental interest” and does so by “the least restrictive means.” 42 U.S.C.
11   ' 2000cc-1(a)(1)-(2); Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005).
12          B.     Relevant Facts
13          At the relevant time, prisoners’ religious activities, access to religious materials, and
14   religious diets were governed by ADC DO 904. (Doc. 23 ¶ 25.) Under this policy, ADC
15   prisoners are permitted to declare a religious preference and may request religious
16   privileges, including religious holiday diets, consistent with their designated religion. (Id.
17   ¶¶ 26–27.)
18          In 2017, Ramadan started before sunrise on May 27, 2017 and ended at sunset on
19   June 25, 2017. (Id. ¶ 28.) On May 3, 2017, Plaintiff submitted an Inmate Letter requesting
20   to be added to the Ramadan participation list. (Id.) On May 9, 2017, Defendant Maclaren
21   received the Inmate Letter and responded that although Plaintiff should have made his
22   request earlier, he would be added to the list if possible. (Id. ¶ 35.) On May 9, 2017 Senior
23   Chaplain Kingsland added Plaintiff’s name to the list of prisoners participating in
24   Ramadan. (Id. ¶ 36.) On May 12, 2017, Defendant Maclaren was copied on an e-mail
25   from Kingsland which stated: “Attached is the memo for Ramadan and a list of
26   participants.” (Id. ¶ 37.) The list of participating prisoners included Plaintiff’s name. (Id.)
27          On an unknown date, Associate Deputy Warden Galvan forwarded Kingsland’s e-
28   mail, including the attached list of participants, to contract food services staff J. Jordan of



                                                  -6-
       Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 7 of 9




 1   Trinity Services Group. (Id. ¶ 38.) On May 23, 2017, Jordan sent a follow-up e-mail to
 2   Kingsland asking if anything had changed on the list; Plaintiff’s name was still on the list.
 3   (Id.)
 4           On June 1, 2017, Defendant Maclaren was copied on an e-mail from CO III Jackson
 5   regarding an Informal Complaint Resolution from Plaintiff complaining that his name was
 6   not on the kitchen’s Ramadan meal list. (Id. ¶ 39.) That same day, Kingsland sent two e-
 7   mail responses stating, “He is on the Ramadan list. So, what is the issue?” and “From what
 8   I can find, there is no issue. Please see attachments.” (Id.) Kingsland attached the
 9   participant list to his second response, and Plaintiff’s name was still on the list of
10   participants. (Id. ¶ 41.)
11           C.     First Amendment Analysis
12           The parties do not dispute that Plaintiff has a sincerely held religious belief. Thus,
13   the Court must determine whether Plaintiff has established that Defendant Maclaren
14   substantially burdened the practice of his religion. Shakur, 514 F.3d at 884-85.
15           The facts do not support a finding that Defendant Maclaren substantially burdened
16   Plaintiff’s religious practice. The undisputed evidence shows that Plaintiff asked to be
17   placed on the Ramadan list on May 3, 2017, that he was placed on the list by at least
18   May 12, 2017, and that the list was confirmed with the prison’s food service provider on
19   May 23, 2017. For some reason, Plaintiff was denied Ramadan meals by the kitchen staff,
20   but there is no evidence that this resulted from any action or inaction by Defendant
21   Maclaren. Plaintiff does not refute Defendant Maclaren’s evidence that Plaintiff’s name
22   was still on the list as of May 23 and June 1, 2017. Instead, Plaintiff devotes most of his
23   response to arguing that there is no specific policy that requires prisoners to submit their
24   religious holiday request 30 days prior to that holiday and that Defendant Maclaren failed
25   to visit the Barchey Unit between April 25, 2017 and June 25, 2017. (See Doc. 39 at 7–8.)
26   But these arguments are immaterial to Plaintiff’s claim because the evidence shows that
27   his request was granted and he was placed on the participation list before Ramadan started.
28   Plaintiff has not presented any evidence that Defendant Maclaren had anything to do with



                                                  -7-
      Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 8 of 9




 1   the kitchen staff’s failure to serve Plaintiff’s Ramadan meals. Because there is no evidence
 2   that Defendant Maclaren substantially burdened Plaintiff’s religious practice, the Court
 3   will grant summary judgment to Defendant Maclaren on Plaintiff’s First Amendment
 4   claim.
 5            D.    RLUIPA Analysis
 6            As a preliminary matter, Plaintiff cannot sue for monetary damages under RLUIPA
 7   and may only sue Defendant Maclaren in his official capacity for prospective injunctive
 8   relief. See Sossamon v. Texas, 563 U.S. 277, 285-86 (2011) (holding that “appropriate
 9   relief” in RLUIPA was not sufficiently specific to abrogate state sovereign immunity with
10   respect to money damages); Wood v. Yordy, 753 F.3d 899 (9th Cir. 2014) (holding that
11   RLUIPA “does not authorize suits against a person in anything other than an official or
12   governmental capacity”); Oklevueha Native Am. Church of Hawaii, Inc. v. Holder, 676
13   F.3d 829, 840 (9th Cir. 2012) (holding that “appropriate relief” provision in Religious
14   Freedom Restoration Act, like RLUIPA, “could be read as authorizing only injunctive
15   relief”). To the extent Plaintiff seeks prospective relief under RLUIPA, his claim is moot.
16   Ramadan for 2017 ended on June 25, 2017, and absent any indication in the record that
17   Plaintiff reasonably expects to be removed or excluded from the Ramadan participation list
18   in the future, his request for injunctive relief is moot.
19            Even if Plaintiff’s RLUIPA claim was not moot, the RLUIPA substantial burden
20   test is the same as that used under the First Amendment. See Warsoldier, 418 F.3d at 995-
21   96 (citing to First Amendment cases to determine what constitutes a substantial burden
22   under RLUIPA); see also Nelson v. Miller, 570 F.3d 868, 877 (7th Cir. 2009) (the First
23   Amendment and RLUIPA both use the substantial-burden test); Meza v. Cal. Dep’t of
24   Corrs., No. 1:17-cv-00894-DAD-EPG, 2017 WL 5500625, at *5 (E.D. Cal. Nov. 16, 2017)
25   (“[t]he RLUIPA substantial burden test is analyzed within the same Free Exercise Clause
26   framework”) (citing Int’l Church of Foursquare Gospel v. City of San Leandro, 673 F.3d
27   1059, 1067 (9th Cir. 2011)). The Court has already determined that Plaintiff fails to present
28



                                                   -8-
      Case 2:19-cv-01237-DGC Document 45 Filed 12/07/20 Page 9 of 9




 1   any facts or evidence to show that Defendant Maclaren substantially burdened his religious
 2   practice. Accordingly, Plaintiff’s RLUIPA claim will be dismissed.
 3         IT IS ORDERED:
 4         (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s Motion
 5   for Summary Judgment (Doc. 22).
 6         (2)    Defendant’s Motion for Summary Judgment (Doc. 22) is granted, and the
 7   action is terminated with prejudice. The Clerk of Court shall enter judgment accordingly.
 8         Dated this 7th day of December, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -9-
